Citation Nr: 1023839	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-08 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for follicular lymphoma, 
claimed as a residual of radiation exposure or chemical 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to 
November 1960.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for follicular lymphoma, to include 
as secondary to radiation exposure or chemical exposure.  

In May 2007, the Veteran testified at a hearing at the RO 
before a Veterans Law Judge who is no longer employed by the 
Board.   A transcript of his testimony is associated with the 
claims file.  In May 2010, the Veteran indicated that he did 
not wish to appear at a hearing before another Veterans Law 
Judge.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The case was previously before the Board in October 2007, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  However, additional development is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims service connection for follicular 
lymphoma.  His primary assertion is that he was exposed to 
ionizing radiation during atmospheric nuclear weapons testing 
during active service.  He claims that he served aboard a 
ship that was involved in nuclear tests conducted in the 
Pacific Ocean during his active service from November 1956 to 
November 1960.  

The evidence establishes that the Veteran has a diagnosis of 
follicular lymphoma.  This is a non-Hodgkin's form of 
lymphoma and is a disease specific to radiation-exposed 
Veterans which can warrant presumptive service connection 
pursuant to 38 C.F.R. § 3.309(d).  See 38 C.F.R. 
§ 3.309(d)(2)(x).  The key question which requires 
resolution, is whether the Veteran meets the criteria to be 
considered a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d).  Additional development is required with respect 
to the Veteran's assertions of participation in atmospheric 
nuclear testing. 

The evidence establishes that the Veteran served in the Navy 
from November 1956 to November 1960.  He served aboard the 
USS FECHTELER (DDR 870) from July 1957 to March 1958.  At 
that point he was transferred to the US Naval Hospital in 
Oakland, California until he returned to sea service aboard 
the USS WALKE in approximately May 1959.  The regulations 
specifically establish that atmospheric nuclear weapons 
testing code named "Operation PLUMBBOB" was conducted from 
May 28, 1957 through October 31, 1957.  See 38 C.F.R. 
§ 3.309(d)(3)(v)(N).  The Veteran was stationed aboard the 
USS FECHTELER during this period of time.  Moreover, his 
service personnel records confirm that on August 21, 1957 he 
crossed the equator aboard this ship.  This means that the 
ship was underway in the Pacific Ocean at this point in time.  

A March 2004 letter from the Defense Threat Reduction Agency 
only addressed the Veteran's claims of radiation exposure 
with respect to Operation HARDTACK I which occurred from 
April to October 1958, a period of time during which the 
Veteran was no longer stationed aboard a ship.  Review of the 
Veteran's service personnel records in relation to the known 
dates of nuclear weapons testing in the regulations 
established at 38 C.F.R. § (d)(3)(v) reveals that Operation 
PLUMBBOB is the only nuclear weapons test that the Veteran 
could have participated in.  This is established by the dates 
of the known weapons tests and the dates of the Veteran's 
service aboard ships.  No attempt has been made to verify the 
Veteran's participation in Operation PLUMBBOB, which falls 
during the period of time that the Veteran was stationed 
aboard a ship in the Western Pacific Ocean.  This must be 
done.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  Contact the Defense Threat Reduction 
Agency, or other appropriate agency, to 
verify the Veteran's participation in 
atmospheric nuclear weapons testing.  
Inform them that Veteran served aboard 
the USS FECHTELER (DDR 870) from July 
1957 to March 1958.  Ask them to verify 
if this vessel, and the Veteran, had 
onsite participation in Operation 
PLUMBBOB which was conducted from May to 
October 1957.  Document all requests for 
information and all responses received.  

2.  Following the above, readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued, and the Veteran and 
her representative should be afforded 
an opportunity to respond.  Then, the 
case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

